UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2305


WILLIAM G. THORNE,

                Plaintiff – Appellant,

          v.

KELLY HALE, Director; RAPPAHANNOCK AREA COMMUNITY SERVICES
BOARD; SHARON GILLIAN, Drug Court Director,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00601-JCC-TRJ)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William G. Thorne, Appellant Pro Se. Alexander Francuzenko,
COOK, KITTS & FRANCUZENKO, PLLC, Fairfax, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William G. Thorne appeals the district court’s order

granting Defendants’ summary judgment motion on his 42 U.S.C.

§ 1983 (2006) claims against them.            We have reviewed the record

and    find   no    reversible    error.     Accordingly,    we     affirm   the

district court’s order.          See Thorne v. Hale, No. 1:08-cv-00601-

JCC-TRJ (E.D. Va. filed Oct. 29, 2009; entered Oct. 30, 2009).

We    dispense     with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                      AFFIRMED




                                       2